Case: 12-15020   Date Filed: 08/05/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15020
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:91-cr-00195-TMH-CSC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JACK RENARD WOODS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (August 5, 2014)

Before TJOFLAT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
                Case: 12-15020       Date Filed: 08/05/2014       Page: 2 of 5


       On June 1, 1992, the District Court sentenced Jack Renard Woods to

concurrent prison terms of 360 months on four counts of an amended indictment

charging him with conspiracy to possess with intent to distribute crack cocaine and

three substance crack cocaine offenses. 1 The court determined that the Guidelines

sentencing range for these offenses was 360 months to life imprisonment. That

range was the product of a base offense level of 36 under U.S.S.G. § 2D1.1,

because the total drug quantity involved in the conspiracy was more than 500

grams but less than 1.5 kilograms of crack cocaine, a total offense level of 41, 2 and

a criminal history category of III.

       On June 5, 2008, Woods moved the District Court pursuant to 18 U.S.C. §

3582(c)(2) to reduce his sentences on the ground that Amendment 706 to the

Sentencing Guidelines, which revised the crack cocaine quantity tables of § 2D1.1,

reduced his base offense level by two levels, from 36 to 34, and thus his total

offense level from 41 to 39 and, with a criminal history category of III, reduced the

sentencing range to 324 to 405 months’ imprisonment. The court granted his

motion and sentenced him to four concurrent prison terms of 324 months.




       1
          The four counts charged offenses under 21 U.S.C. §§ 846, 841(a)(1), 860 and 861,
respectively.
       2
          The court adjusted the base offense level upward by 1 level under § 2D1.2(a)(2) and 4
levels under § 3B1.1.
                                               2
              Case: 12-15020     Date Filed: 08/05/2014   Page: 3 of 5


      On October 12, 2011, Woods again moved the District Court to reduce his

sentences pursuant to § 3582(c)(2). This time he based his motion on

Amendments 748 and 750 to the Sentencing Guidelines. Those amendments were

promulgated to correspond with the provisions of the Fair Sentencing Act of 2010,

Pub. L. No. 111-220, 124 Stat. 2372, which raised the minimum quantities of crack

cocaine necessary to trigger the five-year and ten-year statutory mandatory

minimum sentences under 21 U.S.C. § 841(b) from five grams to 28 grams (21

U.S.C. § 841(b)(1)(B)(iii)) and from 50 grams to 280 grams (21 U.S.C. §

841(b)(1)(A)(iii)), respectively. He argued that, under these amendments, his base

offense level for 1.5 kilograms of crack cocaine should be 32, instead of 34, and

that that the Guideline sentencing range for an offense level 32 and a category III

criminal history should be 188 to 235 months’ imprisonment. The court denied his

motion on the ground that the amendments did not change the sentencing range the

court used when it reduced his sentences to 324 months’ imprisonment based on a

base offense level of 34. He now appeals the court’s ruling.

      As noted, at sentencing, the District Court held Woods accountable for

between 500 grams and 1.5 kilograms of crack cocaine. Recalculating Woods’s

§ 2D1.1 base offense level for 500 grams to 1.5 kilograms after applying

Amendment 750, the District Court could have reached a level 34 based on




                                          3
               Case: 12-15020     Date Filed: 08/05/2014   Page: 4 of 5


between 840 grams and 2.8 kilograms, see § 2D1.1(c) Drug Quantity Table, or a

level 32 based on between 280 grams and 840 grams. Id.

      In United States v. Hamilton, 715 F.3d 328 (11th Cir. 2013), the court faced

the same problem that faces us here. There, the District Court held the defendant

Hamilton accountable for “at least 1.5 kilograms” of cocaine base. In reviewing

the District Court’s denial of Hamilton’s motion to reduce his sentence pursuant to

§ 3582(c)(2) based on Amendment 750, we said that “the district court needs to

determine accurately the original drug quantity findings before it can analyze

whether Hamilton has shown that Amendment 750 actually lowered his base

offense level.” Id. at 340. “Because the eligibility question is whether Hamilton

would have had a lower guidelines range had Amendment 750 been in effect at the

time he was sentenced, the court should not consider any evidence or materials

beyond those that were before it at the time of the original sentencing.” Id. “If

that new guidelines [turns out to be] lower than the original guidelines range, the

district court should proceed to the next step and exercise its discretion to grant or

deny relief based on § 3582(c)(2) and all applicable policy statements from the

Sentencing Commission.” Id.

      The same must be done in this case. The District Court must determine

whether the crack cocaine it held Woods accountable for was more than or less

than 840 grams. If more than 840 grams, it will deny Woods’s motion—because


                                           4
              Case: 12-15020     Date Filed: 08/05/2014    Page: 5 of 5


the base offense level will still be at 34. If less than 840 grams and a base offense

level of 32, the court will have to take the second step, as the Hamilton court

prescribed.

      For the foregoing reasons, the District Court’s order denying § 3582(c)(2)

relief is Vacated and the case is Remanded for further proceedings.

      SO ORDERED.




                                          5